     Case 2:21-cv-00780-CBM-AS Document 1 Filed 01/28/21 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@ toddflaw.com
 6
     abacon@ toddflaw.com
 7   Attorneys for Plaintiffs
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
                                              ) Case No.
10
     TERRY FABRICANT and ABANTE )
11   ROOTER AND PLUMBING, INC.,               ) CLASS ACTION
     individually and on behalf of all others )
12
     similarly situated,                      ) COMPLAINT FOR VIOLATIONS
13                                            ) OF:
14   Plaintiffs,                              )
                                              )    1. NEGLIGENT VIOLATIONS
15                                                       OF THE TELEPHONE
            vs.                               )          CONSUMER PROTECTION
16                                            )          ACT [47 U.S.C. §227(b)]
     GSC LIMITED d/b/a GREYSTONE )                 2.    WILLFUL VIOLATIONS
17                                                       OF THE TELEPHONE
     CAPITAL 1, and DOES 1 through 10, )                 CONSUMER PROTECTION
18   inclusive, and each of them,             )          ACT [47 U.S.C. §227(b)]
19                                            )
     Defendant.                               )
20                                            ) DEMAND FOR JURY TRIAL
21                                            )
                                              )
22
                                              )
23                                            )
24
                                              )
                                              )
25                                            )
26                                            )
                                              )
27
          Plaintiffs   TERRY    FABRICANT      and   ABANTE    ROOTER     AND
28



                               CLASS ACTION COMPLAINT
                                         -1-
     Case 2:21-cv-00780-CBM-AS Document 1 Filed 01/28/21 Page 2 of 9 Page ID #:2




 1   PLUMBING, INC. (hereinafter, jointly, “Plaintiffs”), individually and on behalf of
 2   all others similarly situated, alleges the following upon information and belief
 3   based upon personal knowledge:
 4                                NATURE OF THE CASE
 5         1.     Plaintiffs bring this action individually and on behalf of all others
 6   similarly situated seeking damages and any other available legal or equitable
 7   remedies resulting from the illegal actions of GSC LIMITED d/b/a GREYSTONE
 8   CAPITAL 1 (“Defendant”), in negligently, knowingly, and/or willfully contacting
 9   Plaintiffs on Plaintiffs’ cellular telephones in violation of the Telephone Consumer
10   Protection Act, 47. U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiffs’
11   privacy.
12                              JURISDICTION & VENUE
13         2.     Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiffs’
14   claims arise under a law of the United States, the TCPA.
15         3.     Venue is proper in the United States District Court for the Central
16   District of California pursuant to 28 U.S.C. 1391(b) because a substantial portion
17   of the events giving rise to Plaintiff’s claims occurred in this District.
18                                         PARTIES
19         4.     Plaintiff TERRY FABRICANT is a natural person residing in
20   Winnetka, California and is a “person” as defined by 47 U.S.C. § 153 (39).
21         5.     Plaintiff ABANTE ROOTER AND PLUMBING, INC. is a
22   corporation of the State of California, whose principal place of business is in the
23   county of Alameda and is a “person” as defined by 47 U.S.C. § 153 (39).
24         6.     Defendant GSC LIMITED d/b/a GREYSTONE CAPITAL 1
25   (“Defendant”) is a business financing company and is a “person” as defined by 47
26   U.S.C. § 153 (39).
27         7.     The above-named Defendant, and its subsidiaries and agents, are
28   collectively referred to as “Defendants.” The true names and capacities of the


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:21-cv-00780-CBM-AS Document 1 Filed 01/28/21 Page 3 of 9 Page ID #:3




 1   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 2   currently unknown to Plaintiffs, who therefore sue such Defendants by fictitious
 3   names. Each of the Defendants designated herein as a DOE is legally responsible
 4   for the unlawful acts alleged herein. Plaintiffs will seek leave of Court to amend
 5   the Complaint to reflect the true names and capacities of the DOE Defendants when
 6   such identities become known.
 7         8.      Plaintiffs are informed and believe that at all relevant times, each and
 8   every Defendant was acting as an agent and/or employee of each of the other
 9   Defendants and was acting within the course and scope of said agency and/or
10   employment with the full knowledge and consent of each of the other Defendants.
11   Plaintiffs are informed and believe that each of the acts and/or omissions
12   complained of herein was made known to, and ratified by, each of the other
13   Defendants.
14                              FACTUAL ALLEGATIONS
15         9.      Beginning in or around September 2018, Defendant contacted
16   Plaintiff TERRY FABRICANT on Plaintiff’s cellular telephone number ending in
17   -1083, in an attempt to solicit Plaintiff to purchase Defendant’s services.
18         10.     Beginning in or around May 2020, Defendant contacted Plaintiff
19   ABANTE ROOTER AND PLUMBING, INC. on Plaintiff’s cellular telephone
20   number ending in -6147, in an attempt to solicit Plaintiff to purchase Defendant’s
21   services.
22         11.     Defendant contacted or attempted to contact Plaintiff TERRY
23   FABRICANT from telephone numbers (208) 813-9233, (208) 813-9694, and (347)
24   657-9520.
25         12.     Defendant contacted or attempted to contact Plaintiff ABANTE
26   ROOTER AND PLUMBING, INC. from telephone numbers (510) 459-6756 and
27   (646) 541-7806.
28         13.     Defendant sent unsolicited text messages to Plaintiffs from telephone


                                 CLASS ACTION COMPLAINT
                                              -3-
     Case 2:21-cv-00780-CBM-AS Document 1 Filed 01/28/21 Page 4 of 9 Page ID #:4




 1   numbers (646) 541-7806 and (818) 541-7806.
 2          14.    Defendant used an “automatic telephone dialing system” as defined
 3   by 47 U.S.C. § 227(a)(1) to place its calls and messages to Plaintiffs seeking to
 4   solicit its services.
 5          15.    Defendant’s calls and messages constituted calls and messages that
 6   were not for emergency purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 7          16.    The telephone numbers that Defendant, or their agent, called were
 8   assigned to cellular telephone services for which Plaintiffs incur a charge for
 9   incoming calls and messages pursuant to 47 U.S.C. § 227 (b)(1).
10          17.    During all relevant times, Defendant did not possess Plaintiffs’ “prior
11   express consent” to receive calls and messages using an automatic telephone
12   dialing system on their cellular telephones pursuant to 47 U.S.C. § 227(b)(1)(A).
13          18.    These calls and text messages by Defendant, or its agents, violated 47
14   U.S.C. § 227(b)(1).
15                                CLASS ALLEGATIONS
16          19.    Plaintiffs bring this action individually and on behalf of all others
17   similarly situated, as members of the proposed class (“The Class”). The Class is
18   defined as follows:
19
                   All persons within the United States who received any
20                 solicitation/telemarketing telephone calls and/or text
21                 messages from Defendant to said person’s cellular
                   telephone made through the use of any automatic
22
                   telephone dialing system and such person had not
23                 previously consented to receiving such calls and/or text
24
                   messages within the four years prior to the filing of this
                   Complaint through the date of class certification.
25
26          20.    Plaintiffs represent, and are members of, The Class, consisting of all
27   persons within the United States who received any solicitation telephone calls
28   and/or text messages from Defendant to said person’s cellular telephone made


                                 CLASS ACTION COMPLAINT
                                              -4-
     Case 2:21-cv-00780-CBM-AS Document 1 Filed 01/28/21 Page 5 of 9 Page ID #:5




 1   through the use of any automatic telephone dialing system and such person had not
 2   previously not provided their cellular telephone number to Defendant within the
 3   four years prior to the filing of this Complaint through the date of class certification.
 4         21.    Defendant, its employees and agents are excluded from The Class.
 5   Plaintiffs do not know the number of members in The Class, but believe the
 6   members number in the thousands, if not more. Thus, this matter should be
 7   certified as a class action to assist in the expeditious litigation of the matter.
 8         22.    The Class is so numerous that the individual joinder of all of its
 9   members is impractical. While the exact number and identities of The Class
10   members are unknown to Plaintiffs at this time and can only be ascertained through
11   appropriate discovery, Plaintiffs are informed and believe and thereon allege that
12   The Class includes thousands of members.            Plaintiffs allege that The Class
13   members may be ascertained by the records maintained by Defendant.
14         23.    Plaintiffs and members of The Class were harmed by the acts of
15   Defendant in at least the following ways: Defendant illegally contacted Plaintiffs
16   and The Class members via their cellular telephones thereby causing Plaintiffs and
17   The Class members to incur certain charges or reduced telephone time for which
18   Plaintiffs and The Class members had previously paid by having to retrieve or
19   administer messages left by Defendant during those illegal calls, and invading the
20   privacy of said Plaintiffs and The Class members.
21         24.    Common questions of fact and law exist as to all members of The
22   Class which predominate over any questions affecting only individual members of
23   The Class. These common legal and factual questions, which do not vary between
24   The Class members, and which may be determined without reference to the
25   individual circumstances of any members, include, but are not limited to, the
26   following:
27                a.     Whether, within the four years prior to the filing of this
28                       Complaint through the date of class certification, Defendant


                                  CLASS ACTION COMPLAINT
                                                -5-
     Case 2:21-cv-00780-CBM-AS Document 1 Filed 01/28/21 Page 6 of 9 Page ID #:6




 1                      made any telemarketing/solicitation calls or texts messages
 2                      (other than a call or message made for emergency purposes or
 3                      made with the prior express consent of the called party) to a
 4                      member of The Class using any automatic telephone dialing
 5                      system to any telephone number assigned to a cellular telephone
 6                      service;
 7                b.    Whether Plaintiff and The Class members were damaged
 8                      thereby, and the extent of damages for such violation; and
 9                c.    Whether Defendant should be enjoined from engaging in such
10                      conduct in the future.
11         25.    As persons that received numerous telemarketing/solicitation calls
12   and messages from Defendant using an automatic telephone dialing system,
13   without Plaintiffs’ prior express consent, Plaintiffs are asserting claims that are
14   typical of The Class.
15         26.    Plaintiffs will fairly and adequately protect the interests of the
16   members of The Class. Plaintiffs have retained attorneys experienced in the
17   prosecution of class actions.
18         27.    A class action is superior to other available methods of fair and
19   efficient adjudication of this controversy, since individual litigation of the claims
20   of all The Class members is impracticable. Even if every member could afford
21   individual litigation, the court system could not. It would be unduly burdensome
22   to the courts in which individual litigation of numerous issues would proceed.
23   Individualized litigation would also present the potential for varying, inconsistent,
24   or contradictory judgments and would magnify the delay and expense to all parties
25   and to the court system resulting from multiple trials of the same complex factual
26   issues. By contrast, the conduct of this action as a class action presents fewer
27   management difficulties, conserves the resources of the parties and of the court
28   system, and protects the rights of each member of The Class.


                                CLASS ACTION COMPLAINT
                                              -6-
     Case 2:21-cv-00780-CBM-AS Document 1 Filed 01/28/21 Page 7 of 9 Page ID #:7




 1         28.    The prosecution of separate actions by individual members of The
 2   Class would create a risk of adjudications with respect to them that would, as a
 3   practical matter, be dispositive of the interests of the other members not parties to
 4   such adjudications or that would substantially impair or impede the ability of such
 5   non-party members to protect their interests.
 6         29.    Defendant has acted or refused to act in respects generally applicable
 7   to The Class, thereby making appropriate final and injunctive relief with regard to
 8   the members of The Class as a whole.
 9
10                             FIRST CAUSE OF ACTION
11          Negligent Violations of the Telephone Consumer Protection Act
12                                   47 U.S.C. §227(b).
13                                 On Behalf of The Class
14         30.    Plaintiffs repeat and incorporate by reference into this cause of action
15   the allegations set forth above at Paragraphs 1-29.
16         31.    The foregoing acts and omissions of Defendant constitute numerous
17   and multiple negligent violations of the TCPA, including but not limited to each
18   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
19   47 U.S.C. § 227 (b)(1)(A).
20         32.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
21   Plaintiffs and The Class members are entitled to an award of $500.00 in statutory
22   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
23         33.    Plaintiffs and The Class members are also entitled to and seek
24   injunctive relief prohibiting such conduct in the future.
25   ///
26   ///
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                              -7-
     Case 2:21-cv-00780-CBM-AS Document 1 Filed 01/28/21 Page 8 of 9 Page ID #:8




 1                           SECOND CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                           Act
 4                                   47 U.S.C. §227(b)
 5                                On Behalf of The Class
 6         34.    Plaintiffs repeat and incorporate by reference into this cause of action
 7   the allegations set forth above at Paragraphs 1-29.
 8         35.    The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         36.    As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiffs and The Class members are entitled to an award of
14   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
15   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         37.    Plaintiffs and The Class members are also entitled to and seek
17   injunctive relief prohibiting such conduct in the future.
18
19                                PRAYER FOR RELIEF
20   WHEREFORE, Plaintiffs request judgment against Defendant for the following:
21
22                             FIRST CAUSE OF ACTION
23          Negligent Violations of the Telephone Consumer Protection Act
24                                   47 U.S.C. §227(b)
25                As a result of Defendant’s negligent violations of 47 U.S.C.
26                §227(b)(1), Plaintiffs and The Class members are entitled to and
27                request $500 in statutory damages, for each and every violation,
28                pursuant to 47 U.S.C. 227(b)(3)(B).


                                 CLASS ACTION COMPLAINT
                                              -8-
     Case 2:21-cv-00780-CBM-AS Document 1 Filed 01/28/21 Page 9 of 9 Page ID #:9




 1                Any and all other relief that the Court deems just and proper.
 2                           SECOND CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                           Act
 5                                   47 U.S.C. §227(b)
 6                As a result of Defendant’s willful and/or knowing violations of 47
 7                U.S.C. §227(b)(1), Plaintiffs and The Class members are entitled to
 8                and request treble damages, as provided by statute, up to $1,500, for
 9                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
10                U.S.C. §227(b)(3)(C).
11                Any and all other relief that the Court deems just and proper.
12
13         38.    Pursuant to the Seventh Amendment to the Constitution of the United
14   States of America, Plaintiffs are entitled to, and demand, a trial by jury.
15
16
17
18
19
20
           Respectfully Submitted this 28th Day of January, 2021.
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
21
22                                     By: /s/ Todd M. Friedman
23                                         Todd M. Friedman
                                           Law Offices of Todd M. Friedman
24
                                           Attorney for Plaintiffs
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              -9-
